Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

Written Agreement by and between

Docket No. 12-072-WA/RB-HC

NASB FINANCIAL, INC.

Grandview, Missouri

and

FEDERAL RESERVE BANK OF

KANSAS CITY

Kansas City, Missouri

WHEREAS, NASB Financial, Inc., Grandview, Missouri (“NASB”), a registered
savings and loan holding company, owns and controls North American Savings Bank,
FSB, Grandview, Missouri (the “Bank”), a federal savings association, NASB
Preferred Trust I, Grandview, Missouri (“Preferred Trust”), and other various
nonbank subsidiaries;

WHEREAS, it is the common goal of NASB and the Federal Reserve Bank of Kansas
City (the “Reserve Bank”) to maintain the financial soundness of NASB so that
NASB may serve as a source of strength to the Bank;

WHEREAS, NASB and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on November 29, 2012, the board of directors of NASB, at a duly
constituted meeting, adopted a resolution authorizing and directing David
Hancock, the Chief Executive Officer and Chairman, to enter into this Agreement
on behalf of NASB, and consenting to compliance with each and every provision of
this Agreement by NASB and its institution-affiliated parties, as defined in
sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).



--------------------------------------------------------------------------------

NOW, THEREFORE, NASB and the Reserve Bank agree as follows:

Source of Strength

1. The board of directors of NASB shall take appropriate steps to fully utilize
NASB’s financial and managerial resources, pursuant to section 38A of the FDI
Act (12 U.S.C. § 1831o-1) and section 238.8(a) of Regulation LL of the Board of
Governors of the Federal Reserve System (the “Board of Governors”) (12 C.P.R.§
238.8(a)), to serve as a source of strength to the Bank, including, but not
limited to, taking steps to ensure that the Bank complies with the Consent Order
entered into with the Office of the Comptroller of the Currency on May 22, 2012,
and any other supervisory action taken by the Bank’s federal regulator.

Dividends and Distributions

2. (a) NASB shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.

(b) NASB shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.

(c) NASB and Preferred Trust shall not make any distributions of interest,
principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

 

2



--------------------------------------------------------------------------------

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on NASB’s capital, earnings, and cash flow; the Bank’s
capital, asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, NASB must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

Debt and Stock Redemption

3. (a) NASB and Preferred Trust shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

(b) NASB shall not, directly or indirectly, purchase or redeem any shares of its
stock without the prior written approval of the Reserve Bank.

Cash Flow Projections

4. Within 60 days of this Agreement, NASB shall submit to the Reserve Bank a
written statement of its planned sources and uses of cash for debt service,
operating expenses, and other purposes (“Cash Flow Projection”) for 2013. NASB
shall submit to the Reserve Bank a Cash Flow Projection for each calendar year
subsequent to 2013 at least one month prior to the beginning of that calendar
year.

 

3



--------------------------------------------------------------------------------

Compliance with Laws and Regulations

5. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, NASB shall comply with the
notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and Subpart H
of Regulation LL of the Board of Governors (12 C.F.R. §§ 238.71 et seq.).

(b) NASB shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the Federal Deposit Insurance Corporation’s regulations (12 C.F.R. Part 359).

Progress Reports

6. Within 45 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

Communications

7. All communications regarding this Agreement shall be sent to:

 

  (a) Mr. Todd A. Offenbacker

    Vice President

    Federal Reserve Bank of Kansas City

    1 Memorial Drive

    Kansas City, Missouri 64198

 

  (b) Mr. Keith Cox

    President

    NASB Financial, Inc.

    12498 S. 71 Highway

    Grandview, Missouri 64030

 

4



--------------------------------------------------------------------------------

Miscellaneous

8. Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to NASB to comply with any
provision of this Agreement.

9. The provisions of this Agreement shall be binding upon NASB and its
institution- affiliated parties, in their capacities as such, and their
successors and assigns.

10. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

11. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting NASB, the Bank, any nonbank subsidiary of
NASB, or any of their current or former institution-affiliated parties and their
successors and assigns.

12. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 29th day of November, 2012.

 

NASB FINANCIAL, INC.

  FEDERAL RESERVE BANK OF KANSAS CITY

By:

  /s/ David Hancock   By:   /s/ Todd A. Offenbacker   David Hancock     Todd A.
Offenbacker   Chief Executive Officer and Chairman     Vice President

 

5